[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Defendant, Dominick Mignosa, petitions the court for a dissolution of his marriage after a legal separation.
The legal separation was granted in case No. 426824, Mignosa, Myrtle v. Mignosa, Dominick, on October 21, 1988 in this court. CT Page 4774
The court finds that the parties had social contact at various times after the legal separation but that none of these contacts ever reached the level of a resumption of marital relations within the purview of General Statutes sec.46b-65.
Therefore a Judgment of Dissolution is to enter.
The court orders that the prior orders entered by the court in the decree of legal separation are to remain in effect.
The court notes that the prior orders include the continuance of coverage for the plaintiff by the defendant on medical insurance at his sole expense. The expense for medical insurance coverage for the plaintiff is to continue to be the responsibility of the defendant.
The responsibility to provide and pay for medical coverage for the plaintiff continues as a requirement of the present orders.
JULIUS J. KREMSKI, STATE TRIAL REFEREE